UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended Sept. 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-3280 Public Service Company of Colorado (Exact name of registrant as specified in its charter) Colorado 84-0296600 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1800 Larimer, Suite 1100 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 571-7511 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer T Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes T No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Oct. 29, 2010 Common Stock, $0.01 par value 100 shares Public Service Company of Colorado meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item l. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 6. Exhibits 33 SIGNATURES 34 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Public Service Company of Colorado, a Colorado corporation (PSCo).PSCo is a wholly owned subsidiary of Xcel Energy Inc. (Xcel Energy). Additional information on Xcel Energy is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands of dollars) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Operating revenues Electric $ Natural gas Steam and other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — steam and other Other operating and maintenance expenses Demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $1,392, $1,440, $4,198 and $4,259, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Nine Months Ended Sept. 30, Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Demand side management program expenses Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net realized and unrealized hedging and derivative transactions ) Changes in operating assets and liabilities: Accounts receivable Accrued unbilled revenues Recoverable purchased natural gas and electric energy costs ) Inventories ) Prepayments and other ) Accounts payable ) ) Deferred electric energy costs ) ) Net regulatory assets and liabilities Other current liabilities ) Change in other noncurrent assets ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Investments in utility money pool ) ) Repayments from utility money pool Net cash used in investing activities ) ) Financing activities Repayment of short-term borrowings, net ) ) Proceeds from issuance of long-term debt - Repayment of long-term debt, including reacquisition premiums - ) Borrowings under utility money pool arrangement Repayments under utility money pool arrangement ) ) Capital contributions from parent Dividends paid to parent ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ ) $ ) Cash (paid) received for income taxes, net ) Supplemental disclosure of non-cash investing and financing transactions: Property, plant and equipment additions in accounts payable $ $ Storage assets under capital lease - See Notes to Consolidated Financial Statements 4 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Sept.30,2010 Dec.31,2009 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates Investments in utility money pool arrangement - Accrued unbilled revenues Recoverable purchased natural gas and electric energy costs Inventories Deferred income taxes Derivative instruments valuation Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Derivative instruments valuation Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt - Borrowings under utility money pool arrangement - Accounts payable Accounts payable to affiliates Deferred electric energy costs Taxes accrued Dividends payable to parent Derivative instruments valuation Accrued interest Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Pension and employee benefit obligations Customer advances Derivative instruments valuation Asset retirement obligations Other Total deferred credits and other liabilities Commitments and contingent liabilities Capitalization Long-term debt Common stock – authorized 100 shares of $0.01 par value; outstanding 100 shares - - Additional paid-in capital Retained earnings Accumulated other comprehensive income Total common stockholder's equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 5 Table of Contents PUBLIC SERVICE CO. OF COLORADO AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of PSCo and its subsidiaries as of Sept. 30, 2010 and Dec. 31, 2009; the results of its operations for the three and nine months ended Sept. 30, 2010 and 2009; and its cash flows for the nine months ended Sept. 30, 2010 and 2009.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after Sept. 30, 2010 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2009 balance sheet information has been derived from the audited 2009 consolidated financial statements.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2009, filed with the SEC on March 1, 2010.Due to the seasonality of PSCo’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies Except to the extent updated or described below, the significant accounting policies set forth in Note 1 to the consolidated financial statements in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2009, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. Reclassifications — Demand side management program expenses for the nine months ended Sept. 30, 2009 were reclassified as a separate line item from depreciation and amortization expenses within the consolidated statements of cash flows.The reclassification did not have an impact on net cash provided by operating activities. 2. Accounting Pronouncements Recently Adopted Consolidation of Variable Interest Entities — In June 2009, the Financial Accounting Standards Board (FASB) issued new guidance on consolidation of variable interest entities.The guidance affects various elements of consolidation, including the determination of whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary.These updates to the FASB Accounting Standards Codification (ASC or Codification) were effective for interim and annual periods beginning after Nov. 15, 2009.PSCo implemented the guidance on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures regarding variable interest entities, see Note 6 to the consolidated financial statements. Fair Value Measurement Disclosures — In January 2010, the FASB issued Fair Value Measurements and Disclosures (Topic 820) — Improving Disclosures about Fair Value Measurements (Accounting Standards Update (ASU) No. 2010-06), which updates the Codification to require new disclosures for assets and liabilities measured at fair value.The requirements include expanded disclosure of valuation methodologies for fair value measurements, transfers between levels of the fair value hierarchy, and gross rather than net presentation of certain changes in Level 3 fair value measurements.The updates to the Codification contained in ASU No. 2010-06 were effective for interim and annual periods beginning after Dec. 15, 2009, except for requirements related to gross presentation of certain changes in Level 3 fair value measurements, which are effective for interim and annual periods beginning after Dec. 15, 2010.PSCo implemented the portions of the guidance required on Jan. 1, 2010, and the implementation did not have a material impact on its consolidated financial statements.For further information and required disclosures, see Note 8 to the consolidated financial statements. 6 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) Sept.30,2010 Dec.31,2009 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ 4. Income Taxes Corporate Owned Life Insurance (COLI) — In 2007, Xcel Energy and the U.S. government settled an ongoing dispute regarding PSCo’s right to deduct interest expense on policy loans related to its COLI program that insured lives of certain PSCo employees.These COLI policies were owned and managed by P.S.R. Investments, Inc. (PSRI), a wholly owned subsidiary of PSCo.Xcel Energy paid the U.S. government a total of $64.4 million in settlement of the U.S. government’s claims for tax, penalty, and interest for tax years 1993 through 2007.Xcel Energy surrendered the policies to its insurer on Oct. 31, 2007, without recognizing a taxable gain.As a result of the settlement, the lawsuit filed by Xcel Energy in the United States District Court has been dismissed and the Tax Court proceedings are in the process of being dismissed. As part of the Tax Court proceedings, during the first quarter of 2010, Xcel Energy and the Internal Revenue Service (IRS) reached an agreement in principle after a comprehensive financial reconciliation of Xcel Energy’s statement of account, dating back to tax year 1993.Upon completion of this review, PSRI recorded a net non-recurring tax and interest charge of approximately $10 million (including $7.7 million tax expense and $2.3 million interest expense, net of tax), during the first quarter of 2010.During the third quarter of 2010, Xcel Energy and the IRS came to final agreement on the applicable interest netting computations related to these tax years.Accordingly, PSRI recorded a reduction to expense of $0.6 million, net of tax, during the third quarter of 2010.Xcel Energy anticipates that the Tax Court proceedings will be dismissed in the fourth quarter of 2010. In July 2010, Xcel Energy, PSCo and PSRIentered into a settlement agreement with Provident Life & Accident Insurance Company (Provident) related to all claims asserted by Xcel Energy, PSCo and PSRI against Provident in a lawsuit associated with the discontinued COLI program.Under the terms of the settlement, Xcel Energy, PSCo and PSRI were paid $25 million by Provident and Reassure America Life Insurance Company in the third quarter of 2010.The $25 million proceeds are not subject to income taxes. Medicare Part D Subsidy Reimbursements — In March 2010, the Patient Protection and Affordable Care Act was signed into law.The law includes provisions to generate tax revenue to help offset the cost of the new legislation.One of these provisions reduces the deductibility of retiree health care costs to the extent of federal subsidies received by plan sponsors that provide retiree prescription drug benefits equivalent to Medicare Part D coverage, beginning in 2013.Based on this provision, PSCo is subject to additional taxes and is required to reverse previously recorded tax benefits in the period of enactment. As a result, PSCo expensed approximately $9.9 million of previously recognized tax benefits relating to Medicare Part D subsidies during the first quarter of 2010.PSCo does not expect the $9.9 million of additional tax expense to recur in future periods.However, the 2010 effective tax rate (ETR) will increase due to additional tax expense of approximately $2.0 million associated with current year retiree health care accruals. 7 Table of Contents Federal Audit — PSCo is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return.During the first quarter of 2010, the IRS completed an examination of Xcel Energy’s federal income tax returns of tax years 2006 and 2007.The IRS did not propose any material adjustments for those tax years.The statute of limitations applicable to Xcel Energy’s 2006 federal income tax return expired in August 2010.The statute of limitations applicable to Xcel Energy’s 2007 federal income tax return will expire in September 2011.The IRS commenced an examination of tax years 2008 and 2009 in the third quarter of 2010.As of Sept. 30, 2010, the IRS had not proposed any material adjustments to tax years 2008 and 2009. State Audits — PSCo is a member of the Xcel Energy affiliated group that files consolidated state income tax returns.As of Sept. 30, 2010, PSCo’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2004.There currently are no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual ETR.In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (Millions of Dollars) Sept.30,2010 Dec.31,2009 Unrecognized tax benefit - Permanent tax positions $ $ Unrecognized tax benefit - Temporary tax positions Unrecognized tax benefit balance $ $ The unrecognized tax benefit balance was reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards were as follows: (Millions of Dollars) Sept.30,2010 Dec.31,2009 Tax benefits associated with NOL and tax credit carryforwards $ ) $ ) The increase in the unrecognized tax benefit balance of $2.4 million from June 30, 2010 to Sept. 30, 2010 was due to the addition of uncertain tax positions related to current and prior years’ activity.The increase in the unrecognized tax benefit balance of $2.7 million from Dec. 31, 2009 to Sept. 30, 2010 was due to the addition of uncertain tax positions related to current and prior years’ activity, partially offset by a decrease due to recently provided guidance pertaining to plant-related uncertain tax positions.PSCo’s amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS audit progresses and state audits resume.At this time, due to the uncertain nature of the audit process, it is not reasonably possible to estimate an overall range of possible change. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 14 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2009 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending and Recently Concluded Regulatory Proceedings — Colorado Public Utilities Commission (CPUC) Base Rate 2010 Electric Rate Case — In December 2009, the CPUC approved a rate increase of approximately $128.3 million; however, due to the delay in Comanche Unit 3 coming online, the CPUC approved PSCo’s proposal to phase in the approved electric rate increase to reflect the actual cost of service.Under the plan, the following increases have or will be implemented: · A rate increase of $67 million was implemented on Jan. 1, 2010 because of the delay of the in-service date of Comanche Unit 3; · Base rates were increased to recover $123 million annually, on May 14, 2010 when Comanche Unit 3 went into service, including an additional $2 million of recovery for long-term debt interest in the working capital calculation granted under reconsideration; and · Base rates will increase to recover approximately $130 million annually on Jan. 1, 2011 to reflect 2011 property taxes. 8 Table of Contents A second phase of the rate case addressed changes to rate design.The new rates approved by the CPUC went into effect on June 1, 2010.In this phase of the proceeding, the CPUC approved tiered summer rates for residential customers and seasonally differentiated rates for other customer classes, which will impact the timing of revenue collection, as compared to the previous rate design, depending on customer response.Seasonal rates are designed to be revenue neutral on an annual basis.However, the quarterly pattern of revenue collection will is expected to be different than in the past as seasonal rates are higher in the summer months and lower throughout the remainder of the year. Electric, Purchased Gas and Resource Adjustment Clauses Transmission Cost Adjustment (TCA) Rider — In April 2010, PSCo filed a TCA rider, to adjust the amounts recovered in the rider based on the outcome of the 2010 rate case.The filing reduced rates by $2.3 million, effective June 1, 2010.The new TCA rider reflects actual 13-month average transmission plant in service and year-end transmission construction work in progress (CWIP) account balances for 2009, as compared to the amount of transmission costs included in PSCo’s last rate case. Renewable Energy Credit (REC) Sharing Settlement — In August 2009, PSCo filed an application seeking approval of treatment of margins associated with certain sales of Colorado RECs bundled with energy into California.In January 2010, PSCo, the OCC, the CPUC staff, the Colorado governor’s energy office and Western Resource Advocates entered into a unanimous settlement in this case.The settlement establishes a pilot program and defines certain margin splits during this pilot period.The settlement provides that margins would be shared based on the following allocations: Margin Customers PSCo Carbon Offsets Less that $10 million 50 % 40 % 10 % $10 million to $30 million 55 35 10 Greater than $30 million 60 30 10 Amounts designated as carbon offsets are recorded as a regulatory liability until carbon offset-related expenditures are incurred.Carbon offsets are capped at $10 million, with the remaining 10 percent going to customers after the cap is reached.The unanimous settlement also clarified that margins associated with RECs bundled with Colorado energy would be shared 20 percent to PSCo and 80 percent to customers and margins associated with sales of stand-alone renewable energy credits without energy would be credited 100 percent to customers.The CPUC approved the settlement in a written order in May 2010. Pending and Recently Concluded Regulatory Proceedings — Federal Energy Regulatory Commission (FERC) Wholesale Rate Case — In 2009, PSCo filed a request with the FERC to increase electric rates to its firm wholesale customers by $30.7 million based on a 12.5 percent return on equity, a 58 percent equity ratio and a rate base of $315 million.During the summer of 2010, PSCo filed blackbox settlements with all of its wholesale customers.The settlements provided for new rates reflecting an electric rate increase of approximately $21.0 million for these customers effective in July 2010.In addition, on Jan. 1, 2011, an additional step rate increase of $1.0 million will be implemented for property taxes associated with Comanche Unit 3.The terms of the settlements provide for lower depreciation expense than requested and for certain capacity costs to be recovered through the fuel clause until those contracts expire.The FERC approved the settlements on Oct. 21, 2010. 6. Commitments and Contingent Liabilities Except to the extent noted below and in Note 5 to the consolidated financial statements in this Quarterly Report on Form 10-Q the circumstances set forth in Notes 14 and 15 to the consolidated financial statements included in PSCo’s Annual Report on Form 10-K for the year ended Dec. 31, 2009, appropriately represent, in all material respects, the current status of commitments and contingent liabilities, and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to PSCo’s financial position. Commitments Variable Interest Entities— Effective Jan. 1, 2010, PSCo adopted new guidance on consolidation of variable interest entities contained in ASC 810 Consolidation.The guidance requires enterprises to consider the activities that most significantly impact an entity’s financial performance, and power to direct those activities, when determining whether an entity is a variable interest entity and whether an enterprise is a variable interest entity’s primary beneficiary. 9 Table of Contents Purchased Power Agreements — PSCo has entered into agreements with other utilities and energy suppliers for purchased power to meet system load and energy requirements, replace generation from company-owned units under maintenance or during outages, and meet operating reserve obligations. PSCo has various pay-for-performance contracts with expiration dates through the year 2034.In general, these contracts provide for energy payments based on actual power taken under the contracts as well as capacity payments.Capacity payments are typically contingent on the independent power producing entity meeting certain contract obligations, including plant availability requirements.Certain contractual payments are adjusted based on market indices; however, the effects of price adjustments are mitigated through purchased energy cost recovery mechanisms. PSCo purchases power from independent power producing entities that own natural gas fueled power plants.Under certain purchased power agreements with these entities, PSCo is required to reimburse natural gas fuel costs, or to participate in tolling arrangements under which PSCo procures the natural gas required to produce the energy that PSCo purchases.These purchased power agreements have been determined by PSCo to create variable interests in the independent power producing entities; therefore, certain independent power producing entities are variable interest entities. PSCo is not subject to risk of loss from the operations of these entities, and no significant financial support has been, or is in the future required to be provided other than contractual payments for energy and capacity set forth in purchased power agreements. PSCo has evaluated each of these variable interest entities for possible consolidation, including review of qualitative factors such as the length and terms of the contract, control over operations and maintenance (O&M) expense, historical and estimated future fuel and electricity prices, and financing activities.PSCo has concluded that these entities are not required to be consolidated in its consolidated financial statements because it does not have the power to direct the activities that most significantly impact the entities’ economic performance.As of Sept. 30, 2010 and Dec. 31, 2009, PSCo had approximately 2,921 megawatts (MW) of capacity under long term purchased power agreements with entities that have been determined to be variable interest entities. Environmental Contingencies PSCo has been, or is currently, involved with the cleanup of contamination from certain hazardous substances at several sites.In many situations, PSCo believes it will recover some portion of these costs through insurance claims.Additionally, where applicable, PSCo is pursuing, or intends to pursue, recovery from other potentially responsible parties (PRPs) and through the rate regulatory process.New and changing federal and state environmental mandates can also create added financial liabilities for PSCo, which are normally recovered through the rate regulatory process.To the extent any costs are not recovered through the options listed above, PSCo would be required to recognize an expense. Site Remediation — PSCo must pay all or a portion of the cost to remediate sites where past activities of PSCo or other parties have caused environmental contamination.Environmental contingencies could arise from various situations, including sites of former manufactured gas plants operated by PSCo, its predecessors, or other entities; and third-party sites, such as landfills, for which PSCo is alleged to be a PRP that sent hazardous materials and wastes.At Sept. 30, 2010 and Dec. 31, 2009, the liability for the cost of remediating these sites was estimated to be $0.8 million and $0.9 million, respectively, of which $0.3 million, was considered to be a current liability. Third Party and Other Environmental Site Remediation Asbestos Removal — Some of PSCo’s facilities contain asbestos.Most asbestos will remain undisturbed until the facilities that contain it are demolished or renovated.PSCo has recorded an estimate for final removal of the asbestos as an asset retirement obligation.See additional discussion of asset retirement obligations in Note 15 of the PSCo Annual Report on Form 10-K for the year ended Dec. 31, 2009.It may be necessary to remove some asbestos to perform maintenance or make improvements to other equipment.The cost of removing asbestos as part of other work is immaterial and is recorded as incurred as operating expenses for maintenance projects, capital expenditures for construction projects or removal costs for demolition projects. Other Environmental Requirements Environmental Protection Agency (EPA) Greenhouse Gas (GHG) Rulemaking — In December 2009, in response to the U.S. Supreme Court’s decision in Massachusetts v. EPA, 549 U.S. 497 (2007), the EPA issued its “endangerment” finding that GHG emissions endanger public health and welfare and that emissions from motor vehicles contribute to the GHGs in the atmosphere.The EPA has promulgated permit requirements for GHGs for large new and modified stationary sources, such as power plants.These regulations will become applicable in 2011. 10 Table of Contents Clean Air Mercury Rule (CAMR) — In March 2005, the EPA issued the CAMR, which regulated mercury emissions from power plants.In February 2008, the U.S. Court of Appeals for the District of Columbia vacated the CAMR, which impacted federal CAMR requirements, but not necessarily state-only mercury legislation and rules.The EPA has agreed to finalize Maximum Achievable Control Technology (MACT) emission standards for all hazardous air pollutants from electric utility steam generating units by November 2011 to replace the CAMR.PSCo anticipates that the EPA will require affected facilities to demonstrate compliance within three to five years. Colorado Mercury Regulation — Colorado’s mercury regulations require mercury emission controls capable of achieving 80 percent capture to be installed at the Pawnee Generating Station by 2012 and other specified units by 2014.The expected cost estimate for the Pawnee Generating Station is $2.3 million for capital costs with an annual estimate of $1.4 million for sorbent expense.PSCo has evaluated the Colorado mercury control requirements for its other units in Colorado and believes that, under current regulations, no further controls will be required other than the planned controls at the Pawnee Generating Station. Regional Haze Rules — In June 2005, the EPA finalized amendments to the July 1999 regional haze rules. These amendments apply to the provisions of the regional haze rule that require emission controls, known as best available retrofit technology (BART), for industrial facilities emitting air pollutants that reduce visibility by causing or contributing to regional haze. In May 2006, the Colorado Air Quality Control Commission promulgated BART regulations requiring certain major stationary sources to evaluate, install, operate and maintain BART to make reasonable progress toward meeting the national visibility goal.The Colorado Air Pollution Control Division (CAPCD) is currently analyzing what types of nitrogen oxide (NOx) controls may be necessary to meet BART and reasonable progress goals for Colorado’s Class I areas.The CAPCD has indicated that it expects to submit a Regional Haze BART/Reasonable Further Progress state implementation plan (SIP) to the EPA in early 2011.PSCo anticipates that for those plants included in the Clean Air-Clean Jobs Act’s (CACJA) emission reduction plan, the plan will satisfy regional haze requirements.PSCo expects the cost of any required capital investment will be recoverable from customers.Emissions controls are expected to be installed between 2012 and 2017. In March 2010, two environmental groups petitioned the U.S. Department of Interior (DOI) to certify that 12 coal-fired boilers and one coal-fired cement kiln in Colorado are contributing to visibility problems in Rocky Mountain National Park.Four PSCo plants are named in the petition:Cherokee, Hayden, Pawnee and Valmont.The groups allege that the Colorado BART rule is inadequate to satisfy the Clean Air Act (CAA) mandate of ensuring reasonable further progress towards restoring natural visibility conditions in the park.It is not known when the DOI will rule on the petition. Federal Clean Water Act — The federal Clean Water Act requires the EPA to regulate cooling water intake structures to assure that these structures reflect the best technology available (BTA) for minimizing adverse environmental impacts.In July 2004, the EPA published phase II of the rule, which applies to existing cooling water intakes at steam-electric power plants.Several lawsuits were filed against the EPA challenging the phase II rulemaking.In April 2009, the U.S. Supreme Court issued a decision in Entergy Corp. v. Riverkeeper, Inc., concluding that the EPA can consider a cost benefit analysis when establishing BTA.The decision overturned only one aspect of the Court of Appeals’ earlier opinion, and gives the EPA the discretion to consider costs and benefits when it reconsiders its phase II rules.Until the EPA fully responds, the rule’s compliance requirements and associated deadlines will remain unknown.As such, it is not possible to provide an accurate estimate of the overall cost of this rulemaking at this time. Proposed Coal Ash Regulation —In June 2010, the EPA published a proposed rule seeking comment on whether to regulate coal combustion byproducts (often referred to as coal ash) as a special waste (subject to many of the requirements for hazardous waste) or as a solid (nonhazardous) waste.Coal ash is currently exempt from hazardous waste regulation.The EPA’s proposal would result in more comprehensive and expensive requirements related to management and disposal of coal ash.The EPA has extended the public comment period on the proposed rule until Nov. 19, 2010.The EPA is also seeking comment on what regulations are appropriate for the beneficial reuse of coal ash.The timing, scope and potential cost of any final rule that might be implemented are not determinable at this time. PSCo Notice of Violation (NOV) — In July 2002, PSCo received an NOV from the EPA alleging violations of the New Source Review (NSR) requirements of the CAA at the Comanche Station and Pawnee Station in Colorado.The NOV specifically alleges that various maintenance, repair and replacement projects undertaken at the plants in the mid to late 1990s should have required a permit under the NSR process.PSCo believes it has acted in full compliance with the CAA and NSR process.PSCo also believes that the projects identified in the NOV fit within the routine maintenance, repair and replacement exemption contained within the NSR regulations or are otherwise not subject to the NSR requirements.PSCo disagrees with the assertions contained in the NOV and intends to vigorously defend its position. 11 Table of Contents Legal Contingencies Lawsuits and claims arise in the normal course of business.Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition of them.The ultimate outcome of these matters cannot presently be determined.Accordingly, the ultimate resolution of these matters could have a material adverse effect on PSCo’s financial position and results of operations. Environmental Litigation State of Connecticut vs. Xcel Energy Inc. et al. — In 2004, the attorneys general of eight states and New York City, as well as several environmental groups, filed lawsuits in U.S. District Court in the Southern District of New York against five utilities, including Xcel Energy, the parent company of PSCo, to force reductions in carbon dioxide (CO2) emissions.The other utilities include American Electric Power Co., Southern Co., Cinergy Corp. and Tennessee Valley Authority.The lawsuits allege that CO2 emitted by each company is a public nuisance.The lawsuits do not demand monetary damages.Instead, the lawsuits ask the court to order each utility to cap and reduce its CO2 emissions.On Sept. 19, 2005, the court granted a motion to dismiss on constitutional grounds.On appeal in September 2009, the U.S. Court of Appeals for the Second Circuit reversed the lower court decision.In August 2010, defendants filed a petition for review with the U.S. Supreme Court. Comer vs. Xcel Energy Inc. et al. — In 2006, Xcel Energy, the parent company of PSCo, received notice of a purported class action lawsuit filed in U.S. District Court in the Southern District of Mississippi.The lawsuit names more than 45 oil, chemical and utility companies, including Xcel Energy, as defendants and alleges that defendants’ CO2 emissions “were a proximate and direct cause of the increase in the destructive capacity of Hurricane Katrina.”Plaintiffs allege negligence and public and private nuisance and seek damages related to the loss resulting from the hurricane.Xcel Energy believes this lawsuit is without merit and intends to vigorously defend itself against these claims.In August 2007, the court dismissed the lawsuit in its entirety against all defendants on constitutional grounds.Plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Fifth Circuit.In October 2009, the U.S. Court of Appeals for the Fifth Circuit reversed the district court decision, in part, concluding that the plaintiffs pleaded sufficient facts to overcome the constitutional challenges that formed the basis for dismissal by the district court.A subsequent petition by defendants, including Xcel Energy, for en banc review was granted.On May 28, 2010, the U.S. Court of Appeals for the Fifth Circuit ruled that it lacked an en banc quorum of nine active members to hear the case.It dismissed the appeal, which resulted in the reinstatement of the district court’s opinion dismissing the case.Plaintiffs subsequently filed with the U.S. Supreme Court a writ of mandamus, which is a procedure requesting the court to order the Fifth Circuit to review plaintiffs’ earlier appeal.Defendants intend to oppose this request. Native Village of Kivalina vs. Xcel Energy Inc. et al. — In 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy, the parent company of PSCo, and 23 other utilities, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss on June 30, 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit.All briefs related to this appeal have been filed.It is unknown when the Ninth Circuit will render a final opinion. Comanche Unit 3 CAA Lawsuit — In July 2009, WildEarth Guardians (WEG) filed a lawsuit in the U.S. District Court in Colorado against PSCo alleging that PSCo violated the CAA by constructing Comanche Unit 3 without a final MACT determination from the Colorado Department of Public Health and Environment, Air Pollution Control Division (APCD).PSCo disputes these claims and filed a motion to dismiss the suit.Comanche Unit 3 was constructed with state-of-the-art emission controls and pursuant to a valid air permit issued by the APCD.In January 2010, WEG sought to enjoin PSCo from constructing, modifying, or operating Comanche Unit 3 prior to receiving a final MACT determination.The court denied WEG’s request for a temporary restraining order on Jan. 26, 2010.In March 2010, the court partially granted and partially denied PSCo’s motion to dismiss.The court requested additional briefing on certain issues related to the MACT determination.Briefing has now been completed, and the court is expected to issue a final ruling in due course. Cherokee Opacity Lawsuit — In August 2009, WEG filed a lawsuit alleging that PSCo had violated the CAA through alleged opacity monitor downtime, as well as by allegedly exceeding opacity limits on 49 occasions over a five-year period at Cherokee Station.In September 2009, PSCo filed a motion to dismiss the lawsuit and argued that opacity monitor downtime is permitted by law.Cherokee's opacity monitors were operating 98.4 percent of the time during the period in question.When the monitors were not operating, it was for allowed activities, such as calibration, quality control or repair.On April 16, 2010, the court denied PSCo’s motion to dismiss, holding that whether the opacity monitor downtime is permitted is a question of fact that cannot be resolved in a motion to dismiss.PSCo will continue to vigorously defend the lawsuit. 12 Table of Contents Employment, Tort and Commercial Litigation Qwest vs. Xcel Energy Inc. — In 2004, an employee of PSCo was seriously injured when a pole owned by Qwest malfunctioned.In September 2005, the employee commenced an action against Qwest in Colorado state court in Denver.In April 2006, Qwest filed a third party complaint against PSCo based on terms in a joint pole use agreement between Qwest and PSCo.In May 2007, the matter was tried and the jury found Qwest solely liable for the accident and this determination resulted in an award of damages in the amount of approximately $90 million.In April 2009, the Colorado Court of Appeals affirmed the jury verdict insofar as it relates to claims asserted by Qwest against PSCo.Qwest filed a petition for rehearing with the Colorado Supreme Court in June 2009.In February 2010, the Colorado Supreme Court agreed to review the Court of Appeals’ decision as to the punitive damages issue but will not review the Court of Appeals’ decision as it relates to PSCo.Oral arguments are set for December 2010.It is unknown when the Colorado Supreme Court will render a decision. Mallon vs. Xcel Energy Inc. — In August 2007, Xcel Energy, PSCo and PSRI (Plaintiffs) commenced a lawsuit in Colorado state court against Theodore Mallon (Mallon) and TransFinancial Corporation seeking damages for, among other things, breach of contract and breach of fiduciary duties associated with the sale of COLI policies.In May 2008, Plaintiffs filed an amended complaint that, among other things, adds Provident as a defendant and asserts claims for breach of contract, unjust enrichment and fraudulent concealment against the insurance company.In November 2009, Plaintiffs reached a settlement with Mallon and TransFinancial Corporation, where Mallon agreed to pay Plaintiffs a specified amount of money and the parties agreed to mutually release each other from all claims. In July 2010, Plaintiffs entered into a settlement agreement with Provident and Reassure America Life Insurance Company.Under the terms of the settlement, Provident paid Plaintiffs $25 million.Xcel Energy recorded this settlement of $25 million in the third quarter of 2010.The $25 million proceeds are not subject to income taxes. Cabin Creek Hydro Generating Station Accident — In October 2007, employees of RPI Coatings Inc. (RPI), a contractor retained by PSCo, were applying an epoxy coating to the inside of a penstock at PSCo’s Cabin Creek Hydro Generating Station (CCH) near Georgetown, Colo.A fire occurred inside a pipe used to deliver water from a reservoir to the hydro facility.Five RPI employees were unable to exit the pipe and rescue crews confirmed their deaths.The accident was investigated by several state and federal agencies, including the federal Occupational Safety and Health Administration (OSHA) and the U.S. Chemical Safety Board (CSB) and the Colorado Bureau of Investigations. In March 2008, OSHA proposed penalties totaling $189,900 for 22 serious violations and three willful violations arising out of the accident.In April 2008, Xcel Energy notified OSHA of its decision to contest all of the proposed citations.On May 28, 2008, the Secretary of Labor filed its complaint, and Xcel Energy subsequently filed its answer on June 17, 2008.The Court ordered this proceeding stayed until March 3, 2009 and has subsequently extended the stay until the criminal proceedings have concluded. A lawsuit was filed in Colorado state court in Denver on behalf of four of the deceased workers and four of the injured workers (Foster, et. al. vs. PSCo, et. al.).PSCo and Xcel Energy were named as defendants in that case, along with RPI Coatings and related companies and the two other contractors who also performed work in connection with the relining project at Cabin Creek.A second lawsuit (Ledbetter et. al vs. PSCo et. al) was also filed in Colorado state court in Denver on behalf of three employees allegedly injured in the accident.A third lawsuit was filed on behalf of one of the deceased RPI workers in the California state court (Aguirre vs. RPI, et. al.), naming PSCo, RPI, and the two other contractors as defendants.The court subsequently dismissed the Aguirre lawsuit.Settlements were subsequently reached in all three lawsuits.These confidential settlements did not have a material effect on the financial statements of Xcel Energy or its subsidiaries. On Aug. 28, 2009, the U.S. Government announced that Xcel Energy and PSCo have been charged with five misdemeanor counts in federal court in Colorado for violation of an OSHA regulation related to the accident at Cabin Creek in October 2007.RPI Coatings, the contractor performing the work at the plant, and two individuals employed by RPI have also been indicted.On Sept. 22, 2009, both Xcel Energy and PSCo entered a not guilty plea, and both will vigorously defend against these charges.In December 2009, Xcel Energy and PSCo filed two separate motions to dismiss.On March 29, 2010, the court issued an order denying both motions.No trial date has yet been set. In August 2010, the CSB issued a report related to its investigation of the CCH accident.The report contains several findings and recommendations, some of which pertain to PSCo.Consistent with its delegated authority, the CSB investigation did not result in the issuance of any fines or penalties.PSCo intends to respond to the CSB concerning its recommendations in due course. 13 Table of Contents Stone & Webster, Inc. vs. PSCo — In July 2009, Stone & Webster, Inc. (Shaw) filed a complaint against PSCo in State District Court in Denver, Colo. for damages allegedly arising out of its construction work on the Comanche Unit 3 coal fired plant.Shaw, a contractor retained to perform certain engineering, procurement and construction work on Comanche Unit 3, alleges, among other things, that PSCo mismanaged the construction of Comanche Unit 3.Shaw further claims that this alleged mismanagement caused delays and damages.The complaint also alleges that Xcel Energy and related entities guaranteed Shaw $10 million in future profits under the terms of a 2003 settlement agreement.Shaw alleges that it will not receive the $10 million to which it is entitled.Accordingly, Shaw seeks an amount up to $10 million relating to the 2003 settlement agreement.In total, Shaw seeks approximately $144 million in damages. PSCo denies these allegations and believes the claims are without merit.PSCo filed an answer and counterclaim in August 2009, denying the allegations in the complaint and alleging that Shaw has failed to discharge its contractual obligations and has caused delays, and that PSCo is entitled to liquidated damages and excess costs incurred.In total, PSCo is seeking approximately $82 million in damages.In June 2010, PSCo exercised its contractual right to draw on Shaw’s letter of credit in the total amount of approximately $29.6 million.In September 2010, Shaw filed a second lawsuit related to PSCo’s decision to draw on the letter of credit.PSCo denies the merits of this claim. Trial commenced on Oct. 18, 2010 and is expected to last approximately four weeks.The trial will address only those issues raised in the first complaint and will not include Shaw’s claim asserted in the second lawsuit related to the letter of credit. Connie DeWeese vs. PSCo — In November 2008, there was an explosion in Pueblo, Colo., which destroyed a tavern and a neighboring store.The explosion killed one person and injured seven people.The Pueblo Fire Department and the Federal Bureau of Alcohol, Tobacco and Firearms have determined a natural gas leak from a pipeline under the street led to the explosion.In February 2010, a wrongful death/personal injury lawsuit was filed in Colorado District Court in Pueblo, Colorado against PSCo and the City of Pueblo by several parties that were allegedly injured, as a result of this explosion.The plaintiffs are also alleging economic and noneconomic damages.The lawsuit alleges that the accident occurred as a result of PSCo’s negligence.A related lawsuit was filed in March 2010 by Seneca Insurance Company, which insured Branch Inn, LLC and Branch Inn Enterprises, LLC.The Plaintiffs are alleging destruction of the building and disruption of the business.Both lawsuits allege that the accident occurred as a result of PSCo’s negligence.PSCo denies liability for this accident.The cases have been consolidated.In June 2010, the court granted, in part, PSCo’s motion to dismiss certain of plaintiffs’ claims related to, among other things, strict liability.In July 2010, a third related lawsuit was filed by Truck Insurance Exchange against PSCo and the City of Pueblo to recover damages allegedly paid by the plaintiff insurance company to its insured as a result of the explosion.In September 2010, six plaintiffs filed a fourth lawsuit, Vigil vs. Xcel Energy, in Hennepin County District Court in Minneapolis, Minn., alleging personal injury and property damage as a result of the November 2008 explosion.In response, a motion has been filed to dismiss the lawsuit for improper venue and for naming the wrong party defendant. 7. Short-Term Borrowings and Other Financing Instruments Commercial Paper — The following table presents commercial paper outstanding for PSCo: (Millions of Dollars) Sept.30,2010 Dec.31,2009 Commercial paper outstanding $
